Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of a storage system having a rim assembly. However, the prior art of record have failed to teach at least the combination of 
storage system, comprising: a rim assembly configured for attachment to a container to form a container assembly, wherein the rim assembly selectively attaches to a support surface, wherein the rim assembly defines an upper aperture and a lower aperture, wherein the upper aperture has a diameter that substantially aligns with a diameter of an opening of the container to which the rim assembly is configured to attach, and wherein the lower aperture is configured to receive an upper end of the container to which the rim assembly is configured to attach; one or more magnets positioned in the container assembly, wherein an effective magnetic force exerted by the one or more magnets on the support surface from which the container assembly is suspended is varied by adjusting a distance between the support surface and the one or more magnets; and one or more spacers positioned between an underside of the rim assembly and the one or more magnets such that the distance between the support surface and the one or more magnets can be adjusted to vary the effective magnetic force exerted on the support surface along with the other recitations as claimed in claims 1 and 12.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631